Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 06/08/2022 has been entered. Currently, claims 1, 4-7, and 9-10 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 4, and 6 have remaining claim objections and 35 USC § 112(b) rejections that were set forth in the Non-Final Office Action mailed 03/18/2022.
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 03/18/2022.
Applicant’s arguments, see Remarks on Pages 5-7, filed 06/07/2022, with respect to the rejection of under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Roder (US Patent No. 4807607), Gamada (U.S. Patent Pub. No. 20070100265), Gaylord (U.S. Patent No. 5928172), Barnitz (U.S. Patent Pub. No. 2005/0121041), Clement (U.S. Patent No. 5,403,268), Dykinga (U.S. Patent No. 3,118,443), and Carn et al. (U.S. Patent No. 5,425,702).
Claim Objections
Claims 1, 4 and 6 are objected to because of the following informalities:  
Rephrase “may be” in claim 1, line 11 to read --is configured to be--.
Rephrase “cuff parts” in claim 4, line 2 and claim 6, line 2 to read --first and second cuff parts--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remaining areas" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the remaining areas” to read --a remaining area--.
Claim 4 recites the limitation "the inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the inside” to read --an inside--. Additionally, claim 1, lines 13-14 recite “an inside”  so it is unclear if “the inside” in claim 4 is referring to “an inside” of claim 1, lines 13-14.
Claims 5-7 and 9-10 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10, as best understood given by the 35 USC 112(b), is rejected under 35 U.S.C. 103 as being unpatentable over Roder (US Patent No. 4807607) in view of Gamada (U.S. Patent Pub. No. 20070100265) and in further view of Gaylord (U.S. Patent No. 5928172).
Regarding claim 1, Roder discloses an orthotic cuff (Col. 2, line 29 and Figure 1, orthotic brace for elbow joint of arm) for orthotic treatment of joint or muscle pains in the region of joints of the human or animal body, which as a cross cuff (Col. 1, lines 55-68 and Figure 1, brace contains two belt-like or collar-like parts) has a first cuff part  7 (Col. 1, lines 55-68, Col. 2, lines 40-68, claim 1, and see Modified Figure 1 below, brace attachment 7 is the first belt-like part, encloses an area of the lower arm adjacent to the elbow, note that numeral 7 is missing from the drawing figure, but discussed in the previously mentioned portions of the specification) for placement on a first body part below the joint and a second cuff part 1 (Col. 1 lines 55-68, Col. 2 lines 30-39, claim 1, and Figure 1, collar 1 is the second belt-like part and is formed of straps 4, 5 which encloses an area of the upper arm adjacent to the elbow) for placement on a second body part above the joint, wherein the two cuff parts 1,7 are joined to one another by means of a connecting region (Col. 1, lines 55-68, Col. 2 lines 7-13, and see Modified Figure 1 below, the two belt-like parts are joined together by a connecting piece, see annotated Fig 1 below, col 1 lines 55-68, col 2 lines 7-13), and in each case are formed from a belt that is provided with a fastening means 9,15 (Col. 2 lines 7-13, 30-68, and see Modified Figure 1 below, brace attachment 7 and collar 1 are both belt like parts that wrap around a part of the upper and lower arms and are fastened thereto, brace attachment 7 has a free end piece 6 with a connection 9 that is a buckle, collar 1 has a fastening means 15 which is a buckle) and is configured to be laid around the respective body part, wherein the connecting region between the two cuff parts 1,7 upon application of the orthotic cuff on the body in a region of an inside of the joint impedes extension of the first body part with respect to the second body part (Col. 1, lines 55-68, Col. 2 lines 7-13, When the brace is applied to the upper and lower arms the connecting region is going to prevent the brace attachment/tension element that is attached to either the upper or lower arm from moving relative to collar which is attached to the other of the upper or lower arm and therefore will hinder the upper and lower arms from moving relative to each other), in that the connecting region is displaced under tensile stress (Col. 1, lines 55-68, Col. 2 lines 7-13, When the brace is applied to the upper and lower arms the connecting region is going to be placed under tensile stress as it tries to prevent or hinder the brace attachment/tension element that is attached to either the upper or lower arm from moving relative to collar which is attached to the other of the upper or lower arm), characterized in that a flexible partial region (Col. 1 lines 62-65, Col. 3 lines 16-31, strip 12 is a part of collar 1 and diverges transversally from the collar 1 somewhat so that there is a space 21 between the strip and the collar, the strip 12 extends across the section of the collar it is spaced away from, as strip 12 is part of the collar it is also made from the same flexible material) extending transversely over the second cuff part 1 is formed from two or more separate band-shaped strands 4,12 (Col. 1 lines 62-65, Col. 3 lines 5-31, and Figure 1, strip 12 is connected to projection portion of tension element 7, the strip 12 and strap 4 act as two separate band shaped strands) wherein another strand 12, is configured to face away from the joint flexure when worn (Col. 3, lines 16-21 and Figure 1, strip 12 is a part of collar 1 and diverges from the collar somewhat so that there is a space 21 between the strip and the collar and as such would extend in a direction away from the joint, Fig 1, col 3 lines 16-21, strip 12 is a part of the collar 1 and diverges from the collar somewhat so that there is a space 21 between the strip 12 and the collar 1 and as such would extend in a direction away from the joint).

    PNG
    media_image1.png
    755
    782
    media_image1.png
    Greyscale

However, Roder fails to explicitly disclose two or more separate parallel band-shaped strands running in longitudinal direction of the second cuff part, wherein at least one strand is configured as being non-stretchable in longitudinal direction and another strand is formed from elastic material being stretchable in longitudinal direction of the second cuff part, a remaining area of the second cuff part being flexible but not stretchable, the non-stretchable second cuff part being effective to restrain slippage of the second cuff part toward the elbow joint when the lower arm is fully extended relative to the upper arm.
Gamada teaches an analogous orthotic cuff 30,40 (Paragraphs 50, 71, and Figures 10A-10D, hinge with upper cuff 30 and lower cuff 40 for use in knee or elbow braces) comprising two or more separate parallel analogous band-shaped strands 64,65 (Paragraphs 73-74 and Figure 10A-10D, elastic band 64 and non-elastic belt 65 running in parallel longitudinal direction of upper cuff 30) running in longitudinal direction of the analogous second cuff part 30 (Paragraphs 50, 71 and Figures 10A-10B, upper cuff 30), wherein at least one analogous strand 65 (Paragraph 74, non-elastic belt 65 is non-stretchable in longitudinal direction of upper cuff 30) is configured as being non-stretchable in longitudinal direction and analogous another strand 64 (Paragraphs 73-74, elastic band 64 is stretchable in longitudinal direction of upper cuff 30)  is formed from elastic material being stretchable in longitudinal direction of the analogous second cuff part 30, a remaining area of the analogous second cuff part 30 being flexible but not stretchable (Paragraphs 73-74, a remaining area of the upper cuff 30 is flexible because of the elastic band 64 but is not-stretchable because of the non-elastic belt 65), the non-stretchable analogous second cuff part 30 being effective to restrain slippage (Paragraph 74, The belt 65 is non-elastic so as to minimize directional migration of the upper cuff 30 during extension of the joint and elastic band 64 helps minimize anterior rotation of the thigh cuff 30) of the analogous second cuff part 30 toward the elbow joint when the lower arm is fully extended relative to the upper arm.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the two separate band-shaped strands of Roder, so that one strand is non-stretchable in a longitudinal direction and another strand is stretchable in a longitudinal direction to restrain slippage of the second cuff part toward the elbow joint when the lower arm is fully extended relative to the upper arm, as taught by Gamada, in order to provide an improved orthotic cuff with enhanced band-shaped strands that are parallel with an elastic band running longitudinally above a non-elastic band for preventing migration and rotation of the second cuff part during joint motion (Gamada, Paragraphs 73-74).
However, the combination of Roder in view of Gamada fails to explicitly disclose that the other strand is formed from elastic rubbery material.
Gaylord teaches an analogous orthotic cuff 21 (Col. 3, line 53 and Figure 1, wrist brace 21) wherein an analogous another strand (Col. 3 lines 55-63, Col. 4 lines 1-15, and Figure 1, either thumb strap 31 or 35 are fabricated from a material stretchable in all directions, such as a sheet of neoprene rubber) is formed from elastic rubbery material being stretchable.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elastic material of the other strand of the separate band shaped strands of Roder in view of Gamada, so that the other strand is formed from an elastic rubbery material, as taught by Gaylord, in order to provide support to the joint of the user in a relatively neutral position and restraining extreme bending motion of the joint, while also providing a degree of compression on joint and limb, thus preventing the development of repetitive stress injuries (Gaylord, Col. 4 lines 1-15).
Regarding claim 10, the combination of Roder in view of Gamada in view of Gaylord discloses the invention as described above and further discloses that said other strand (Gamada, Paragraphs 73-74, elastic band 64 is at an upper position of the upper cuff 30, superiorly above the non-elastic belt 65) of elastic rubbery (Gaylord, Col. 3 lines 55-63, Col. 4 lines 1-15) material is at an upper position of the second cuff part (Roder, Col. 1 lines 55-68, Col. 2 lines 30-39, claim 1, and Figure 1, collar 1 is the second belt-like part and is formed of straps 4, 5 which encloses an area of the upper arm adjacent to the elbow), above the non-stretchable strand (Gamada, Paragraphs 73-74, non-elastic belt 65).
Claim 4, as best understood given by the 35 USC 112(b), is rejected under 35 U.S.C. 103 as being unpatentable over Roder (US Patent No. 4807607) in view of Gamada (U.S. Patent Pub. No. 20070100265) in view of Gaylord (U.S. Patent No. 5928172), as applied to claim 1, and in further view of Barnitz (U.S. Patent Pub. No. 2005/0121041).
	Regarding claim 4, Roder as modified by Gamada and Gaylord discloses the invention as described above but fails to explicitly disclose in that the first and second cuff parts on an inside contain a layer of Velour fabric. 
Barnitz teaches an analogous orthotic cuff (human extremity restraint, title, abstract) wherein the analogous cuff part 11 (Paragraph 20 and Figures 1-3, main body 11) on an inside contain a layer of Velour fabric (Paragraph 20 and Figures 1-3, main body 11 has an inner layer 14 that lies upon the skin and is a soft layer of fabric such as velour).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an inside of the first and second cuff parts of Roder in view of Gamada in view of Gaylord, so that there is a Velour fabric as taught by Barnitz in order to provide a soft material that provides increased comfort to the wearer thus reducing irritation and discomfort (Barnitz, Paragraph 20).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roder (US Patent No. 4807607) in view of Gamada (U.S. Patent Pub. No. 20070100265) in view of Gaylord (U.S. Patent No. 5928172), as applied to claim 1, and in further view of Clement (U.S. Patent No. 5,403,268).
Regarding claim 5, Roder as modified by Gamada and Gaylord discloses the invention as described above and further discloses the fastening means 9,15, wherein in each case a tab (Roder, Col 2, lines 40-69 and Figure 1, free end piece 6 of brace attachment 7 and free end piece of strap 4) of a first end of the respective cuff part 7,1 can be passed through an opening (Roder, Col. 2 lines 40-68 and Figure 1, free piece 6 passes through slot created by strip 10 and fastener 11 and engages into buckle opening 9 at the second end of the brace attachment 7. Also end of strap 4 passes through a buckle opening 15 located on second end of strap 5) on a second end of the respective cuff part 7,1, and may be connected to a surface part (Roder, Col. 2 lines 30-68 and Figure 1, free end piece 6 is connected with buckle 9 located on the brace attachment 7 and free end of strap 4 connected to buckle 15 at the second end of strap 5) of the respective cuff part 7,1.
	However, Roder as modified by Gamada and Gaylord fails to explicitly disclose the fastening means are designs as configurable adhesive or hook-and-loop closures. 
Clement teaches an analogous orthotic cuff 10 (Col. 2, line 45 and Figure 1, arm support 10 having cuffs) having analogous fastening means that are designed as configurable hook-and-loop closures (Col. 3 lines 1-21, Col. 4 lines 1-19, and Figure 4, shoulder saddle having a D ring that receives strap 16 wherein strap 16 has Velcro attachment with loops materials and hook materials 29, 30; cuff portion 50 having a D fastener 61 and a band 17 with Velcro loop and hook fasteners 63, 71).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastening means of Roder in view of Gamada in view of Gaylord, so that to be designed as configurable adhesive or hook-and-loop closures, as taught by Clement, in order to provide a fully adjustable mechanism thus allowing the user to quickly and easily tightened or loosen the strap in order to properly fit their body (Clement, Col. 3 lines 1-21, Col. 4 lines 1-19).
Regarding claim 7, Roder as modified by Gamada and Gaylord and Clement discloses the invention as described above and further discloses the opening (Roder, Col. 2 lines 30-68 and Figure 1, opening formed through strip attachment 10 and buckle 9 which fastens brace attachment 7 and straps 4,5 together is in the connecting region between the brace attachment 7 and the straps 4,5) for fastening of the second cuff part 1 to the first cuff part 7 in the connecting region (Roder, see Modified Figure 1 above) is between the first and second cuff part 7,1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roder (US Patent No. 4807607) in view of Gamada (U.S. Patent Pub. No. 20070100265) in view of Gaylord (U.S. Patent No. 5928172), as applied to claim 1, and in further view of Dykinga (U.S. Patent No. 3,118,443).
Regarding claim 6, Roder as modified by Gamada and Gaylord discloses the invention as described above but fails to explicitly disclose an outer surface of the first and second cuff parts is designed as a high tensile-strength loop tape at least in part.
Dykinga teaches an analogous orthotic cuff 1 (Col. 1, line 51 and Figure 1, head halter 1) an outer surface 22 (Col. 2, lines 2-9 and Figures 1 and 3, pile straps 18 have an outer surface called the pile side 22 and are attached to the base of back piece 10 and create a cuff) of the analogous first and second cuff parts 10,18 (Col. 2, lines 2-9 and Figures 1 and 3, first and second cuffs defined as opposed pile straps 18 on either side of person face connected to connecting region back piece 10)  is designed as a high tensile-strength loop tape (Col. 2, lines 57-90 and Figure 1, pile side 22 of pile straps 18 include loops of plastic filamentary material having a relatively high tensile strength) at least in part.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an outer surface of the first and second cuff parts of Roder in view of Gamada in view of Gaylord, to be designed as a high tensile-strength loop tape at least in part as taught by Dykinga in order to provide an adjustable material that when the corresponding hook material is secured thereto, would require a substantial force to separate them thus ensuring that nothing will accidentally come unattached (Dykinga, col 2 lines 55-66, col 3 lines 1-9).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roder (US Patent No. 4807607) in view of Gamada (U.S. Patent Pub. No. 20070100265) in view of Gaylord (U.S. Patent No. 5928172), as applied to claim 1, and in further view of Carn et al. (U.S. Patent No. 5,425,702).
Regarding claim 9, Roder as modified by Gamada and Gaylord discloses the invention as described above but fails to explicitly disclose the first cuff part has an outside marking for specifying a location of the connecting region in a region of joint flexure.
Carn teaches an analogous orthotic cuff 70’ (Col. 5, line 67, garment 70’ for wrapping body part) wherein the analogous first cuff part 60’ (Col. 6, lines 1-9 and Figure 7, cincture portion 60’) has an outside marking (Col. 6, lines 1-9 and Figure 7, cincture portion 60’ has indices) for specifying a location of the analogous connecting region 25’ (Col. 6, lines 1-9 and Figure 7, pendent portion 25’) in a region of joint flexure (Col. 6, lines 1-9 and Figure 7, cincture portion 60’ and pendent portion 25’ both have indices laterally thereon indicating relative size, the body part, and side of the body to which the garment is to be applied).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first cuff part of Roder in view of Gamada in view of Gaylord, to have an outside marking for specifying a location of the connecting region in a region of joint flexure, as taught by Carn, in order to provide a visual guide on how to apply and wear the device thus ensuring that it is applied properly such that the user does not injure themselves and receives the optimal results (Carn, Col. 6, lines 1-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786